DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 the limitation of a metal matrix of “Ni or Ni and less than 10 vol% Fe…” is not completely understood.  Is this Ni or Ni and Fe? If so how is Ni (the former limitation) a ‘metal matrix’?  See para 0013 of the spec.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 all limitations in parenthesis such as (a), (b1),  and db2 etc. should either be removed or replaced with numerical limitations/ranges. As the claims stand now these limitations are confusing since letters/numbers in parenthesis are considered as having no effect on the scope of the claims.  Also limitations such as ‘db1<db2 ‘ are awkward and not completely understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei U.S. 2018/0066168 in view of Kubota et al. U.S. 2019/0292634.
Regarding claim 1, subject to the 112 rejection above (and as best understood) Kamei shows a sintered friction material capable of use with a brake comprising:
a metal matrix of Ni or Ni less than 10 vol% Fe (see the abstract re- Ni and Fe mass percentages); a solid lubricant (see the abstract and para 0009); and a friction adjusting
material (para 0014). 
Lacking in Kamei is a specific showing of the friction adjusting material includes: metal or alloy particles having an average particle size of 50 um or more and containing at least one selected from W, Mo, Cr, and FeW (see para 022 and note MoS in addition to an oxide); and inorganic particles containing at least one selected from oxides, nitrides, carbides, and intermetallic compounds, and the metal or alloy particles have a first average particle size and the
inorganic particles have a second average particle size where the first average particle size is less than the second average particle size.
However note in at least para 0038 the particle size of some of the constituents of the friction material can vary from 5 microns to 150 microns.  
	The reference to Kubota also shows a sintered friction material and indicates in para 0005 that friction adjusters can have a particle size ranging from 10 to 300 microns.
	Given the similarity in the material composition of the friction material in Kamei with that of applicants, and the ranges of the elements and particle sizes listed in both references, one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the metal matrix of Kamei of Ni and 10 vol% Fe and to have used a friction modifier/adjuster with an average particle size of 50 um using a metal or alloy particles having a first average particle size and inorganic particles having a second average particle size where the first average particle size is less than the second average particle size simply to adapt the material to a slightly different vehicle or application.
(A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
	Regarding claims 2,3,6-9 as explained above these limitations are considered to be met.
Allowable Subject Matter
Claims 4,5,10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/6/22